MEMORANDUM **
Appellee’s corrected unopposed motion for summary reversal is granted. The record reflects that the district court sentenced the defendant to a term of imprisonment of 168 months; however, the judgment and commitment order incorrectly states that the defendant was sentenced to 188 months imprisonment. The district court is hereby directed to correct the judgment and commitment order to reflect that defendant received a sentence of 168 months imprisonment. See United States v. Bergmann, 836 F.2d 1220, 1221 (9th Cir.1988).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.